Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 8 now recite “a range of each of the hardened sections is 350 µm or less”.  Paragraph [0020] specification only states that:
The hardened sections 25 are…formed when a steel plate…is cut by laser cutting using a laser machine and the vicinity of the cut surface is changed in properties by thermal influence of a laser. The range d of each of the hardened sections 25 is 350  µm or less.
It is noted, however, that numerous variables often determine the size of the hardened sections.  For example, the specific material (exact alloy of steel), thickness of the material, moving speed of laser, power of laser, type of laser, etc.  Applicant has not described any of these conditions. Thus, either the dimension of the hardened section is inherently produced by any laser machining, or one of ordinary skill in the art would not know how to obtain the dimensions required without undue experimentation including but not necessarily limited to the variables previously stated. Put another way, Applicant has provided very little direction as to how the 350 µm dimension is obtained. For the purpose of examination, it is assumed that any laser processing of cutting out elements provides the dimensions required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites “end faces” and “end surfaces”. It is unclear if these are the same elements or if they are separate features.  If they are the same features, Applicant should be consistent with the name of said features.  If they are separate features, Applicant should clearly define and describe the features in the claim so it is clear to which element each references. For the purpose of examination, it is assumed that the end faces and the end surfaces are the same feature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uesu U.S. 2018/0135695 in view of Mori U.S. 4,907,626 and Barth U.S. 2015/0059184.
Re clm 1¸ Uesu discloses a sliding bearing comprising a pair of half split members (41U and 41L, Fig. 4) formed by bisecting a cylinder (41) in a direction parallel to an axial direction, wherein the half split members have end faces (axial facing sides) in a cylinder axial direction of the half split members, the end surfaces being opposite in the axial direction, the sliding bearing has no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing (shown in Fig. 4-13).
Uesu is silent as to how the bearing is formed and does not disclose the end faces have hardened sections.
Mori teaches forming bearings from a blank by cutting the end faces (Fig. 2).
It would have been obvious to one of ordinary skill in the art to substitute the manufacturing method of the bearing elements of Uesu with any well-known method, including one in which the end faces are cut from a larger blank to achieve the predictable result of forming cylindrical bearing elements. Machining bearing elements is more cost effective in this manner, since a single blank can produce multiple bearings. Furthermore, the blanks can also then be cut to any width in order to be used in a wide array of bearing sizes.
Mori is silent as to the cutting technique used to separate the bearings from the blank.
Barth teaches cutting bearing components using a laser ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the unknown cutting means of Mori with the laser cutting means of Barth to achieve the predictable result of forming cylindrical bearing elements from a larger blank.
Laser cutting the edges of Mori would inherently provide a hardened section adjacent to the laser cutting, since it is well-known that laser cutting provides heat-affected-zones (HAZ) at the cut edges. Furthermore, processing the bearing of Uesu with the laser of Barth would further provide a range of each of the hardened sections is 350 µm or less since this is the same process as that of the invention.
	Re clm 5 and 9, the improvement of Barth further discloses each of the hardened sections is a laser modified section (laser cut).
Re clm 8, Uesu discloses a sliding bearing comprising a cylindrical member (41) formed integrally (shown in Fig. 3) wherein the cylindrical member has end faces (axial facing sides) in a cylinder axial direction of the cylindrical members, the sliding bearing has no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing (shown in Fig. 4-13).
Uesu is silent as to how the bearing is formed and does not disclose the end faces have hardened sections.
Mori teaches forming bearings from a blank by cutting the end faces (Fig. 2).
It would have been obvious to one of ordinary skill in the art to substitute the manufacturing method of the bearing elements of Uesu with any well-known method, including one in which the end faces are cut from a larger blank to achieve the predictable result of forming cylindrical bearing elements. Machining bearing elements is more cost effective in this manner, since a single blank can produce multiple bearings. Furthermore, the blanks can also then be cut to any width in order to be used in a wide array of bearing sizes.
Mori is silent as to the cutting technique used to separate the bearings from the blank.
Barth teaches cutting bearing components using a laser ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the unknown cutting means of Mori with the laser cutting means of Barth to achieve the predictable result of forming cylindrical bearing elements from a larger blank.
Laser cutting the edges of Mori would inherently provide a hardened section adjacent to the laser cutting, since it is well-known that laser cutting provides heat-affected-zones (HAZ) at the cut edges. Furthermore, processing the bearing of Uesu with the laser of Barth would further provide a range of each of the hardened sections is 350 µm or less since this is the same process as that of the invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori U.S. 4,907,626 in view of Barth U.S. 2015/0059184.
Re clm 8, Mori discloses a sliding bearing comprising a cylindrical member formed integrally (Fig. 1), wherein the cylindrical member has sections on end faces (axial ends of bearing in Fig. 1; cut faces shown as 3 in Fig. 2) in a cylinder axial direction of the cylindrical member, the sliding bearing has no inflection point in a shape along a line parallel to a cylinder axis of an outer circumferential face of the sliding bearing (shown in Fig. 1-2).
Mori is silent as to the cutting means used.
Barth teaches cutting bearing components using a laser ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the unknown cutting means of Mori with the laser cutting means of Barth to achieve the predictable result of forming cylindrical bearing elements from a larger blank.
Laser cutting the edges of Mori would inherently provide a hardened section adjacent to the laser cutting, since it is well-known that laser cutting provides heat-affected-zones (HAZ) at the cut edges. Furthermore, processing the bearing of Mori with the laser of Barth would further provide a range of each of the hardened sections is 350 µm or less since this is the same process as that of the invention.
Re clm 9, the improvement of Barth further discloses each of the hardened sections is a laser modified section (laser cut).

Response to Arguments
Applicant's arguments filed 29 November 2022 have been fully considered but they are not persuasive. 
112(a) Rejection
In response to the 112(a) rejection, Applicant states that paragraph 0022 has been amended.  Applicant’s amendment merely added “of a distance d”.  This amendment, however, does not address any of the issues raised in the 112(a) rejection.  Specifically, Applicant was asked if the hardening dimensions are inherent to laser cutting of the blank, or if the hardening dimension is variable based on factors such as laser type, power, movement speed, etc.  Applicant has given no indication of how laser cutting provides the requisite 350 µm or less is obtained.  One of ordinary skill in the art would not be able to reproduce Applicant’s invention without undue experimentation.
Thus, either all laser cutting of blanks causes the requisite hardening at the requisite depth, or Applicant has failed to disclose how the result of 350 µm is obtained. Put another way, Applicant’s claims are either inherently met by any laser cutting process, or Applicant’s claims fail to meet 112(a).
For the purpose of examination, it has been assumed that the depth of hardening is inherently provided by the process of laser cutting.

103 Rejection
Applicant argues that merely discloses cutting the bushing in along the axial direction. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Barth is not used to teach the direction of cutting, but rather, just the cutting device/process itself. Put another way, Barth is only used to teach cutting via a laser.
Applicant further argues that cutting the end surfaces with a laser would have disadvantages, the examiner notes that any chosen option in reality has disadvantages. For example, cutters become dull and have to be sharped periodically, while lasers do not.  Furthermore, the examiner notes that the arguments of counsel cannot take the place of factually supported objective evidence. See MPEP §2145.
	Applicant further argues that since none of the prior art references recognize an advantage related to the distance of the hardened section, one of ordinary skill in the art would not have been motived to cut the blanks using a laser.  As noted above, the depth of the hardening has been taken to be an inherent product of laser cutting since no evidence has been provided that the depth is non-obvious or not inherent to laser cutting.  Since laser cutting is well-known in the art, the question is not whether the prior art discloses or discusses the hardening depth, but rather, whether or not processing bearing blanks via laser cutting is obvious. On this issue, it is clear that Barth teaches a variety of cutting means, including lasering.  Thus, it would be obvious to substitute the cutting method of Mori with any well-known cutting method, such as laser cutting. Furthermore, since the examiner’s position is that laser cutting inherently provides the proper hardening depth, the claimed limitations are met.
In response to applicant's argument that none of the prior art disclose the hardening depth due to laser cutting, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant further argues that “the sliding bearing has no inflection point in a shape of the hardened sections along a line parallel to a cylinder of an outer circumferential face of the sliding bearing”. The examiner notes that Applicant specifically undercuts his own arguments since Applicant states that “an amount of work-hardened layer removed is large in the convention art such as Uesu not using the laser for cutting”. If Uesu is modified for using the laser cutting, then it would not be processed the same as “in the conventional art”. Furthermore, Uesu says nothing about work-hardened layer removal.  Once again, the examiner notes that the arguments of counsel cannot take the place of factually supported objective evidence. See MPEP §2145.
	Applicant further argues that the claims recite important and non-trivial for obviousness purposes. Once again, the examiner poses the question previously asked. Does laser cutting inherently provide the depth required or not?  If the answer is that laser cutting does inherently provide the depth, then the prior art of record does indeed meet the limitations of the claims. If the answer is no, then Applicant has not explained or described how the depth is achieved, other than by simply stating “laser cutting”. One of ordinary skill in the art would have to perform undue experimentation to determine how to make and use the bearing with the requisite hardened depth. Applicant is left with one of two choices, either a.) the depth is inherent to laser processing or b.) Applicant has failed to disclose how to make the invention without undue experimentation.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656